Exhibit 10.1 UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK ) In re ) Chapter 11 ) CHARTER COMMUNICATIONS, INC., et al.,1 ) Case No. 09-11435 (JMP) ) Debtors. ) Jointly Administered ) DEBTORS’ DISCLOSURE STATEMENT PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE WITH RESPECT TO THE DEBTORS’ JOINT PLAN OF REORGANIZATION THIS IS NOT A SOLICITATION OF ACCEPTANCE OR REJECTION OF THE PLAN.ACCEPTANCES OR REJECTIONS MAY NOT BE SOLICITED UNTIL A DISCLOSURE STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY COURT.THIS DISCLOSURE STATEMENT IS BEING SUBMITTED FOR APPROVAL BUT HAS NOT BEEN APPROVED BY THE BANKRUPTCY COURT.THE INFORMATION IN THIS DISCLOSURE STATEMENT IS SUBJECT TO CHANGE.THIS DISCLOSURE STATEMENT IS NOT AN OFFER TO SELL ANY SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY ANY SECURITIES. KIRKLAND & ELLIS LLPKIRKLAND & ELLIS LLP Citigroup Center 200 East Randolph Drive 153 East 53rd StreetChicago,
